Exhibit 10.1

CAPELLA EDUCATION COMPANY

2005 STOCK INCENTIVE PLAN

Restricted Stock Agreement

(Employee)

 

 

Name of Recipient:

 

   

 

No. of Shares Covered:

 

  Grant Date:

 

Vesting Schedule (Cumulative):

 

   

Vesting Date(s)

 

 

Number of Shares That Vest

 

This is a Restricted Stock Agreement (“Agreement”) between Capella Education
Company, a Minnesota corporation (the “Company”), and the recipient identified
above (the “Recipient”) effective as of the date of grant specified above. To
the extent any capitalized terms used in this Agreement are not defined, they
shall have the meaning ascribed to them in the Company’s 2005 Stock Incentive
Plan (the “Plan”).

Recitals

WHEREAS, the Company maintains the Plan; and

WHEREAS, pursuant to the Plan, the Board of Directors of the Company (the
“Board”) or a committee of two or more directors of the Company (the
“Committee”) designated by the Board administers the Plan and has the authority
to determine the awards to be granted under the Plan (if the Board has not
appointed a committee to administer the Plan, then the Board shall constitute
the Committee); and

WHEREAS, the Committee has determined that the Recipient is eligible to receive
an award under the Plan in the form of shares of restricted stock;

NOW, THEREFORE, the Company hereby grants this award to the Recipient under the
terms and conditions as follows.

 



--------------------------------------------------------------------------------

Terms and Conditions

1. Grant of Restricted Stock.

(a) Subject to the terms and conditions of this Agreement, the Company has
issued to the Recipient the number of Shares specified at the beginning of this
Agreement. These Shares are subject to the restrictions provided for in this
Agreement and are referred to collectively as the “Restricted Shares” and each
as a “Restricted Share.”

(b) The Restricted Shares will be evidenced by a book entry made in the records
of the Company’s transfer agent in the name of the Recipient (unless the
Recipient requests a certificate evidencing the Restricted Shares). All
restrictions provided for in this Agreement will apply to each Restricted Share
and to any other securities distributed with respect to that Restricted Share.
Each Restricted Share will remain restricted and subject to forfeiture to the
Company unless and until that Restricted Share has vested in the Recipient in
accordance with all of the terms and conditions of this Agreement. If a
certificate evidencing any Restricted Share is requested by the Recipient, the
Company shall retain custody of any such certificate throughout the period
during which any restrictions are in effect and require, as a condition to
issuing any such certificate, that the Recipient tender to the Company a stock
power duly executed in blank relating to such custody.

2. Vesting. The Restricted Shares that have not previously been forfeited will
vest in the numbers and on the dates specified in the Vesting Schedule at the
beginning of this Agreement, subject to the following provisions:

Death or Disability. The Restricted Shares that have not previously vested or
been forfeited will, upon the termination of the Recipient’s employment due to
death or Disability, vest as to a prorated portion of such Restricted Shares
based on the portion of the term until such Restricted Shares vest during which
the Recipient was employed by the Company, and, with respect to any such shares,
all restrictions shall lapse.

Change in Control. If a Change in Control (as defined in Section 3 of this
Agreement) of the Company shall occur and within three years of such Change in
Control, (i) Recipient’s employment with the Company shall be terminated other
than for Cause (as defined in the Plan), or (ii) Recipient shall voluntarily
leave employment with the Company for Good Reason (as defined below), then, upon
the date of such termination or voluntary leaving of employment for Good Reason,
the restrictions applicable to any Restricted Shares shall lapse and the
Restricted Shares shall become fully vested. For purposes of this Agreement,
“Good Reason” is defined as the demotion or reduction of the job
responsibilities of Recipient or the reassignment, without Recipient’s consent,
of Recipient’s place of work to a location more than 50 miles from the
Recipient’s place of work immediately prior to the Change in Control.

Discretionary Acceleration. The Committee has the power, in its sole discretion,
to declare at any time that the Restricted Shares subject to this award shall
vest.

 



--------------------------------------------------------------------------------

3. Change in Control Definition. For purposes of this Plan, a “Change in
Control” of the Company shall be deemed to occur if any of the following occur:

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) acquires or becomes a “beneficial owner” (as defined in Rule 13d-3
or any successor rule under the Exchange Act), directly or indirectly, of
securities of the Company representing the 65% or more of the combined voting
power of the Company’s then outstanding securities entitled to vote generally in
the election of directors (“Voting Securities”). Provided, however, that the
following shall not constitute a Change in Control pursuant to this
Section 3(a):

(1) any acquisition or beneficial ownership by the Company or a subsidiary;

(2) any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by the Company or one or more of its
subsidiaries;

(3) any acquisition or beneficial ownership by any corporation with respect to
which, immediately following such acquisition, more than 65% of both the
combined voting power of the Company’s then outstanding Voting Securities and
the Shares of the Company is then beneficially owned, directly or indirectly, by
all or substantially all of the persons who beneficially owned Voting Securities
and Shares of the Company immediately prior to such acquisition in substantially
the same proportions as their ownership of such Voting Securities and Shares, as
the case may be, immediately prior to such acquisition;

(b) A majority of the members of the Board of Directors of the Company shall not
be Continuing Directors. “Continuing Directors” shall mean: (1) individuals who,
on the date hereof, are directors of the Company, (2) individuals elected as
directors of the Company subsequent to the date hereof for whose election
proxies shall have been solicited by the Board of Directors of the Company or
(3) any individual elected or appointed by the Board of Directors of the Company
to fill vacancies on the Board of Directors of the Company caused by death or
resignation (but not by removal) or to fill newly-created directorships;

(c) Consummation by the Company of a reorganization, merger or consolidation of
the Company or a statutory exchange of outstanding Voting Securities of the
Company, unless, immediately following such reorganization, merger,
consolidation or exchange, all or substantially all of the persons who were the
beneficial owners, respectively, of Voting Securities and Shares of the Company
immediately prior to such reorganization, merger, consolidation or exchange
beneficially own, directly or indirectly, more than 65% of, respectively, the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors and the then outstanding shares of common
stock, as the case may be, of the corporation resulting from such
reorganization, merger, consolidation or exchange in substantially the same
proportions as their ownership, immediately prior to such reorganization,
merger, consolidation or exchange, of the Voting Securities and Shares of the
Company, as the case may be;

 



--------------------------------------------------------------------------------

(d) Consummation by the Company of the sale or other disposition of all or
substantially all of the assets of the Company (in one or a series of
transactions), other than to a corporation with respect to which, immediately
following such sale or other disposition, more than 65% of, respectively, the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and the then
outstanding shares of common stock of such corporation is then beneficially
owned, directly or indirectly, by all or substantially all of the persons who
were the beneficial owners, respectively, of the Voting Securities and Shares of
the Company immediately prior to such sale or other disposition in substantially
the same proportions as their ownership, immediately prior to such sale or other
disposition, of the Voting Securities and Shares of the Company, as the case may
be; or

(e) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

4. Lapse of Restrictions; Issuance of Unrestricted Shares. Upon the vesting of
any Restricted Shares, such vested Restricted Shares will no longer be subject
to forfeiture as provided in Section 5 of this Agreement. Upon the vesting of
any Restricted Shares, all restrictions on such Restricted Shares will lapse,
and the Company will, subject to the provisions of the Plan, issue to the
Recipient a certificate evidencing the Restricted Shares that is free of any
transfer or other restrictions arising under this Agreement.

5. Forfeiture. If (i) the Recipient’s employment with the Company is terminated
for any reason, whether by the Company, by the Recipient or otherwise,
voluntarily or involuntarily, other than in the circumstances described in
Section 2 of this Agreement, or (ii) the Recipient attempts to sell, assign,
transfer or otherwise dispose of, or mortgage, pledge or otherwise encumber any
of the Restricted Shares or the Restricted Shares become subject to attachment
or any similar involuntary process, then any Restricted Shares that have not
previously vested shall be forfeited by the Recipient to the Company, the
Recipient shall thereafter have no right, title or interest whatever in such
Restricted Shares, and, if the Company does not have custody of any and all
certificates representing Restricted Shares so forfeited, the Recipient shall
immediately return to the Company any and all certificates representing
Restricted Shares so forfeited. Additionally, the Recipient will deliver to the
Company a stock power duly executed in blank relating to any and all
certificates representing Restricted Shares forfeited to the Company in
accordance with the previous sentence or, if such stock power has previously
been tendered to the Company, the Company will be authorized to deem such
previously tendered stock power delivered, and the Company will be authorized to
cancel any and all certificates representing Restricted Shares so forfeited and
to cause a book entry to be made in the records of the Company’s transfer agent
in the name of the Recipient (or a new stock certificate to be issued, if
requested by the Recipient) evidencing any Shares that vested prior to
forfeiture. If the Restricted Shares are evidenced by a book entry made in the
records of the Company’s transfer agent, then the Company will be authorized to
cause such book entry to be adjusted to reflect the number of Restricted Shares
so forfeited.

 



--------------------------------------------------------------------------------

6. Shareholder Rights. As of the date of grant specified at the beginning of
this Agreement, the Recipient shall have all of the rights of a shareholder of
the Company with respect to the Restricted Shares (including voting rights and
the right to receive dividends and other distributions), except as otherwise
specifically provided in this Agreement.

7. Restrictive Legends and Stop-Transfer Orders.

(a) The book entry or certificate representing the Restricted Shares shall
contain a notation or bear the following legend (as well as any notations or
legends required by applicable state and federal corporate and securities laws)
noting the existence of the restrictions and the Company’s rights to reacquire
the Restricted Shares set forth in this Agreement:

“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”

(b) The Recipient agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

(c) The Company shall not be required (i) to transfer on its books any
Restricted Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement, or (ii) to treat as owner of the
Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares shall have been so
transferred.

8. Tax Consequences and Withholdings. The Recipient understands that unless a
proper and timely Section 83(b) election has been made as further described
below, generally under Section 83 of the Code, at the time the Restricted Shares
vest, the Recipient will recognize ordinary income equal to the Fair Market
Value of the Restricted Shares then vesting. The Recipient shall be solely
responsible for tax obligations that arise as a result of the vesting or sale of
the Restricted Shares. When the Recipient recognizes income upon vesting of the
Restricted Shares, or upon filing a Section 83(b) election as described below,
the Company shall have the right to require the payment (through withholding
from the Recipient’s salary or otherwise) of any federal, state, local or
foreign taxes based on the Fair Market Value of the Restricted Shares then
vesting (or, in the case of an election under Section 83(b), as of the date of
issuance).

9. Section 83(b) Election. The Recipient has been informed that, with respect to
the grant of Restricted Shares, an election may be filed by the Recipient with
the Internal Revenue Service, within 30 days of the date of issuance, electing
pursuant to Section 83(b) of the Code to be taxed



--------------------------------------------------------------------------------

upon making such election on the Fair Market Value of the Restricted Shares on
the date of issuance. The Recipient acknowledges that it is the Recipient’s sole
responsibility to timely file the election under Section 83(b) of the Code if
the Recipient chooses to make such an election. The Recipient has been advised
that he or she should consult his or her personal tax or financial advisor with
any questions regarding whether to make a Section 83(b) election. If the
Recipient makes such election, the Recipient shall promptly provide the Company
a copy of the election form.

10. Forfeiture Events.

(a) The Recipient, by accepting this award, agrees and covenants that during the
period during which the Recipient is employed by the Company and twelve months
following the date of termination of the Recipient’s employment by the Company
(the “Restricted Period”) for any reason whatsoever, the Recipient will not,
directly or indirectly:

(1) perform services for any Competitive Business as employee, consultant,
contractor or otherwise;

(2) solicit or attempt to solicit any employee or independent contractor of the
Company to cease working for the Company;

(3) use or disclose to any person any Confidential Information for any purpose;

(4) take any action that might divert any opportunity from the Company or any of
its affiliates, successors or assigns (the “Related Parties”) that is within the
scope of the present or future operations or business of any Related Parties;

(5) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

(6) contact, call upon or solicit any prospective customer of the Company that
the Recipient became aware of or were introduced to in the course of the
Recipient’s duties for the Company, or otherwise divert or take away from the
Company the business of any prospective customer of the Company; or

(7) engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of the Recipient’s
employment that violates the Company’s codes of conduct or other policies.

(b) If the Company determines that the Recipient violated any provisions of
Section 9(a) above during the Restricted Period, the Recipient agrees and
covenants that:

(1) any of the Restricted Shares that have not vested as of the date of such
determination shall be immediately forfeited; and

 



--------------------------------------------------------------------------------

(2) the Recipient shall automatically forfeit any rights the Recipient may have
with respect to the Restricted Shares as of the date of such determination.

(c) The foregoing remedies set forth in Section 10(b) shall not be the Company’s
exclusive remedies. The Company reserves all other rights and remedies available
to it at law or in equity.

(d) The Company may exercise its right to demand forfeiture within ninety days
after discovery of such an occurrence but in no event later than fifteen months
after the Recipient’s termination of employment with the Company.

(e) For purposes of this Section 10, the following terms shall have the meanings
set forth below:

“Competitive Business” shall mean any person, corporation, not-for-profit
organization, or other entity that provides, develops, sells, or markets on-line
credit-granting educational products or services in any country in which the
Company did business or had customers at any time during the last 12 months of
the Recipient’s employment with the Company. In the case of an organization that
provides, develops, sells, or markets on-line credit-granting educational
products or services within or from a distinct, separate division or unit of the
organization (the “On-Line Unit”) and also provides, develops, sells, or markets
credit-granting educational products or services through other means within
other distinct, separate divisions or units, the term “Competitive Business”
shall be limited to the On-Line Unit, and shall not apply to the organization as
a whole.

“Confidential Information” means information proprietary to the Company and not
generally known (including trade secret information) about the Company’s
customers, products, services, personnel, pricing, sales strategy, technology,
methods, processes, research, development, finances, systems, techniques,
accounting, purchasing, and business strategies. All information disclosed to
the Recipient or to which the Recipient obtains access, whether originated by
the Recipient or by others, during the period of the Recipient’s employment,
shall be presumed to be Confidential Information if it is treated by the Company
as being Confidential Information or if the Recipient has a reasonable basis to
believe it to be Confidential Information.

11. Discontinuance of Employment. This Agreement shall not give the Recipient a
right to continued employment with the Company or any parent or subsidiary of
the Company, and the Company or any such parent or subsidiary employing the
Recipient may terminate his/her employment at any time and otherwise deal with
the Recipient without regard to the effect it may have upon him/her under this
Agreement.

12. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Recipient. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

 



--------------------------------------------------------------------------------

13. Award Subject to Plan, Articles of Incorporation and By-Laws. The Recipient
acknowledges that the Restricted Shares are subject to the Plan, the Articles of
Incorporation, as amended from time to time, and the By-Laws, as amended from
time to time, of the Company, and any applicable federal or state laws, rules or
regulations.

14. Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Recipient.

15. Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).

IN WITNESS WHEREOF, the Recipient and the Company have executed this Agreement
as of the      day of                     , 20    .

 

RECIPIENT

 

CAPELLA EDUCATION COMPANY By  

 

Its  

 